Citation Nr: 1614488	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a Board videoconference hearing in front of the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that the Veteran's VA treatment records include diagnoses of PTSD and depressive disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-7 (2009).  Thus, the Board has recharacterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

According to the Veteran's statements in his May 2008 notice of disagreement and November 2008 statement in support of claim for service connection for PTSD, he saw a plane blow up on the airstrip of the Udorn Royal Thai Air Force Base (Udorn) in Thailand while serving in the 16th Special Operations Squadron.  The Veteran also claims to have witnessed a C-130 aircraft out of Okinawa, Japan being shot down, which included friends on board.  Additionally, the Veteran maintains that unloading "empty ammunition" while serving as crew chief at Udorn was a stressful incident that occurred in service and contributed to his current condition.  Although the Veteran has maintained that he cannot remember the names and dates associated with these claimed stressors, according to the May 2008 notice of disagreement, he witnessed the plane being blown up and the aircraft being shot down during the summer of 1969, and his November 2008 statement provides that all of incidents occurred in September 1969.  In addition to the claimed stressors noted above, at the February 2016 Board videoconference hearing, the Veteran reported daily fears of death or bodily harm for the duration of his time serving as crew chief in Tuy Hoa and Da Nang, Vietnam due to reports of "sapper attacks."  

In August 2007, the RO issued a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  The RO indicated that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration Records.  In pertinent part, the RO noted that the Veteran's DD-214 and service personnel records did not show evidence of combat medals or decorations and that the Veteran's response to a letter regarding stressful events failed to report detailed stressor events.  The Board notes that the Veteran's July 2007 response provided that his memory of his time overseas was cloudy and that he could not remember names and dates.  Since the RO issued its formal finding, the Veteran filed his May 2008 notice of disagreement and November 2008 statement in support of claim for service connection for PTSD, which are detailed above.  Although these documents do not provide names of service members that were killed or injured, they do provide that the incidents pertaining to Udorn occurred when the Veteran was assigned to the 16th Special Operations Squadron, and they narrow the date range of these claimed incidents to September 1969 or the summer of 1969.  In light of this information, and the fact that the Veteran's personnel records show that his assignment with the 16th Special Operations Squadron in Udorn began on September 11, 1969, the RO should make another attempt to verify these claimed stressors on remand, as it is reasonable to construe that these claimed stressors took place at Udorn during a sixty day period beginning September 11, 1969.

Nevertheless, although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity, a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  The Board notes that the RO has conceded service in Vietnam, as set forth in a February 2006 rating decision granting service connection for diabetes mellitus and several other disabilities, and a February 2011 rating decision granting service connection for heart disease.  

Where, as here, there is competent evidence of a current diagnosed disability and evidence indicating that the claimed disability may be associated with an established event during service, the VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of the PTSD and depressive disorder diagnoses contained in the Veteran's treatment records and the claimed in-service stressors detailed above, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his service, and if so, whether the psychiatric disorder is due, at least in part, to a fear of hostile military or terrorist activity.

Based on a review of the record, there may be relevant records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  A November 2006 VA mental health note indicates that the Veteran's sources of income included "SSD," which suggests that the Veteran may receive Social Security Disability benefits.  In the case of federal records, the VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that the VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, on remand, the RO should obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.

Finally, the Board observes that the most recent medical evidence of record that is pertinent to the instant appeal consists of VA treatment records dated prior to January 14, 2011.  Therefore, on remand, the RO should attempt to obtain outstanding medical records that may be pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records dated after January 14, 2011.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.

3.	Attempt to verify the Veteran's claimed in-service stressors with the JSRRC.  All search efforts and information obtained, including negative results, should be associated with the Veteran's claims file.  

4.	After completing the development requested above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD and depressive disorder.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

(a)  Identify whether the Veteran currently has PTSD under the diagnostic criteria, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service, to include his service in Thailand and Vietnam, and being in fear of hostile military activity.  If specific stressors have been verified, the examiner should be advised of such stressors.

The Board notes that "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a diagnosis of PTSD is not identified, the examiner should, to the extent possible, reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.

(b)  Identify whether the Veteran has any other current acquired psychiatric disorder under the diagnostic criteria, and if so, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service.

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5.	After the development set forth above has been completed, re-adjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

